 Name andCase     2:19-cv-01717-RGK-AGR
            address:                                        Document 65 Filed 09/27/19 Page 1 of 6 Page ID #:762
  Kristen M. Peters (SBN 252296)
 Seyfarth Shaw LLP
 2029 Century Park East, Suite 3500
 Los Angeles, CA 90067
 Tel. (310) 277-7200; Fax (310) 201-5219
                                                 UNITED STATES DISTRICT COURT
                                                CENTRAL DISTRICT OF CALIFORNIA

                                                                                CASE NUMBER
                                                                                2:19-cv-01717-RGK-AGR
ALEX MORGAN, et al.                                          Plaintiff(s),
                  v.
                                                                                  APPLICATION OF NON-RESIDENT ATTORNEY
UNITED STATES SOCCER FEDERATION, INC.                                                   TO APPEAR IN A SPECIFIC CASE
                                                          Defendant(s),                        PRO HAC VICE
INSTRUCTIONS FOR APPLICANTS
 (1) The attorney seeking to appear pro hac vice must complete Section I of this Application, personally sign, in ink, the certification in
     Section II, and have the designated Local Counsel sign in Section III. ELECTRONIC SIGNATURES ARE NOT ACCEPTED. Space to
     supplement responses is provided in Section IV. The applicant must also attach a Certificate of Good Standing (issued within the last 30
     days) from every state bar to which he or she is admitted; failure to do so will be grounds for denying the Application. Scan the
     completed Application with its original ink signature, together with any attachment(s), to a single Portable Document Format (PDF) file.
 (2) Have the designated Local Counsel file the Application electronically using the Court's CM/ECF System ("Motions and Related Filings
     => Applications/Ex Parte Applications/Motions/Petitions/Requests => Appear Pro Hac Vice (G-64)'), attach a Proposed Order (using
     Form G-64 ORDER, available from the Court's website), and pay the required $400 fee online at the time of filing (using a credit card).
     The fee is required for each case in which the applicant files an Application. Failure to pay the fee at the time of filing will be grounds for
     denying the Application. Out-of-state federal government attorneys are not required to pay the $400 fee. (Certain attorneys for the
     United States are also exempt from the requirement of applying for pro hac vice status. See L.R. 83-2.1.4.) A copy of the G-64 ORDER in
     Word or WordPerfect format must be emailed to the generic chambers email address. L.R. 5-4.4.2.
SECTION I - INFORMATION

 Finkel, Noah A.
 Applicant's Name (Last Name, First Name & Middle Initial)                                              check here if federal government attorney El

 SEYFARTH SHAW LLP
 Firm/Agency Name

 233 S. Wacker Drive                                                         312-460-5000                            312-460-7000

 Suite 8000                                                                  Telephone Number                        Fax Number
 Street Address

 Chicago, IL 60606                                                           nfmkel@seyfarth.com
 City, State, Zip Code                                                                                   E-mail Address

I have been retained to represent the following parties:
United States Soccer Federation, Inc.                                        ❑ Plaintiff(s) E] Defendant(s) ID Other:
                                                                             ❑ Plaintiff(s) ❑ Defendant(s) El Other:
 Name(s) of Party(ies) Represented

List all state and federal courts (including appellate courts) to which the applicant has been admitted, and provide the current status of his
or her membership. Use Section IV if more room is needed, or to provide additional information.
                    Name of Court                         Date of Admission         Active Member in Good Standing? (if not, please explain)
 See Section IV




G-64 (11/18)                APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                                      Page 1 of 3
                                                                                                                      American LegalNet, Inc.
                                                                                                                      www.FormsWorkFlow.com
          Case
List all cases    2:19-cv-01717-RGK-AGR
               in which                                Document
                        the applicant has applied to this Court for pro65
                                                                        hac Filed   09/27/19
                                                                            vice status            Page
                                                                                        in the previous    2 of
                                                                                                        three   6 (continue
                                                                                                              years Page ID    #:763 IV if
                                                                                                                            in Section
needed):
        Case Number                                    Title of Action                            Date of Application     Granted Denied?




If any pro hac vice applications submitted within the past three (3) years have been denied by the Court, please explain:




Has the applicant previously registered as a CM/ECF user in the Central District of California?            ❑ Yes                 No

If yes, was the applicant's CM/ECF User account associated with the e-mail address provided above? ❑ Yes                    ❑ No


                                                                                               Previous E-mail Used (if applicable)

Attorneys must be registered for the Court's Case Management/Electronic Case Filing ("CM/ECF') System to be admitted to practice pro hac
vice in this Court. Submission of this Application will constitute your registration (or re-registration) as a CM/ECF User. If the Court signs an
Order granting your Application, you will either be issued a new CM/ECF login and password, or the existing account you identified above
will be associated with your case.



           SECTION II - CERTIFICATION

           I declare under penalty of perjury that:

           (1) All of the above information is true and correct.
           (2) I am not a resident of the State of California. I am not regularly employed in, or engaged in substantial business,
               professional, or other activities in the State of California.
           (3) I am not currently suspended from and have never been disbarred from practice in any court.
           (4) I am familiar with the Court's Local Civil and Criminal Rules, the Federal Rules of Civil and Criminal Procedure,
               and the Federal Rules of Evidence.
           (5) I designate the attorney listed in Section III below, who is a member in good standing of the Bar of this Court and
               maintains an office in the Central District of California for the practice of law, as local counsel pursuant to Local
               Rule 83-2.1.3.4.


               Dated September 27, 2019                                Noah A. Finkel
                                                                       Appijant's Name (pleate type or print)
                                                                          l
                                                                       Applicant's Signature


G-64 (11/18)               APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                                 Page 2 of 3


                                                                                                               American LegalNet, Inc.
                                                                                                               www.ForrnsWorkFlow. corn
               Case 2:19-cv-01717-RGK-AGR Document 65 Filed 09/27/19 Page 3 of 6 Page ID #:764
SECTION III - DESIGNATION OF LOCAL COUNSEL

 Kristen M. Peters
 Designee's Name (Last Name, First Name & Middle Initial)

 SEYFARTH SHAW LLP
 Firm/Agency Name

 2029 Century Park East                                          310-277-7200                             310-201-5219
                                                                  Telephone Number                         Fax Number
 Suite 3500
 Street Address                                                  kmpeters@seyfarth.com
                                                                 E-mail Address
 Los Angeles, CA 90067
 City, State, Zip Code                                           252296
                                                                 Designee's California State Bar Number


I hereby consent to the foregoing designation as local counsel, and declare under penalty of perjury that I maintain an office in the
Central District of California for the practice of law.

               Dated September 27, 2019                          Kristen M. Peters
                                                                 Designee's Name (please type or print)


                                                                 Designee's Signature

SECTION IV - SUPPLEMENT ANSWERS HERE (ATTACH ADDITIONAL PAGES IF NECESSARY)

Please see attached additional page.




G-64 (11/18)               APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                             Page 3 of 3

                                                                                                                (American LegalNet, Inc.
                                                                                                                 www.FormsWorkFlow.com
Case 2:19-cv-01717-RGK-AGR Document 65 Filed 09/27/19 Page 4 of 6 Page ID #:765




                          Certificate of Admission
                           To the Bar of Illinois
        I, Carolyn Taft Grosboll, Clerk of the Supreme Court of Illinois, do hereby certify that


                                          Noah Alan Finkel


        has been duly licensed and admitted to practice as an Attorney and Counselor at
        Law within this State; has duly taken the required oath to support the
        CONSTITUTION OF THE UNITED STATES and of the STATE OF ILLINOIS, and
        also the oath of office prescribed by law, that said name was entered upon the Roll
        of Attorneys and Counselors in my office on 11/10/1994 and is in good standing, so
        far as the records of this office disclose.




                                                IN WITNESS WHEREOF, I have hereunto
                                                      subscribed my name and affixed the
                                                      seal of said Court, this 3rd day of
                                                      September, 2019.



                                                        Camtvvcri8i Gtao-e-e_
                                                                                       Clerk,
                                                        Supreme Court of the State of Illinois
Case 2:19-cv-01717-RGK-AGR Document 65 Filed 09/27/19 Page 5 of 6 Page ID #:766



                                             NOAH A. FINKEL
                                            COURT ADMISSIONS




                           Name of Court                      Bar    Admissions     Date Admitted
                                                            Number Standing
                                                            (if any)

United States Supreme Court                                           Active -    January 21, 2009
                                                                      good
                                                                      standing

State Bar of Illinois                                       6224910   Active -    November 10, 1994
                                                                      good
                                                                      standing

U.S. Court of Appeals for the Third Circuit                           Active -    March 30, 2010
                                                                      good
                                                                      standing

U. S. Court of Appeals for the Sixth Circuit                          Active -    February 2, 2004
                                                                      good
                                                                      standing

U. S. Court of Appeals for the Seventh Circuit                        Active -    September 27, 1996
                                                                      good
                                                                      standing

U. S. Court of Appeals for the Tenth Circuit                          Active -    December 29, 1995
                                                                      good
                                                                      standing

U.S. Court of Appeals for the Eleventh Circuit                        Active -    May 8, 2015
                                                                      good
                                                                      standing

U.S. District Court of the District of Colorado                       Active -    February 28, 2000
                                                                      good
                                                                      standing

U.S. District Court for the Southern District of Indiana              Active -    October 15, 2007
                                                                      good
                                                                      standing

U.S. District Court for the Northern District of Illinois             Active -    December 19, 1995
                                                                      good
                                                                      standing




   15405073v.2 / 9/25/2019 4:03 PM
Case 2:19-cv-01717-RGK-AGR Document 65 Filed 09/27/19 Page 6 of 6 Page ID #:767



                           Name of Court                           Bar    Admissions     Date Admitted
                                                                 Number Standing
                                                                 (if any)

U.S. District Court for the Central District of Illinois                  Active -     September 16, 1998
                                                                          good
                                                                          standing

U.S. District Court for the Southern District of Illinois                 Active -     January 8, 2009
                                                                          good
                                                                          standing

U.S. District Court for the Northern District of Indiana (PHV)            Active -     1999
                                                                          good
                                                                          standing

U.S. District Court for the Southern District of Indiana                  Active -     October 15, 2007
                                                                          good
                                                                          standing

U.S. District Court of the Eastern District of Michigan                   Active -     September 2, 1999
                                                                          good
                                                                          standing

U.S. District Court of the Western District of Michigan                   Active -     March 28, 2002
                                                                          good
                                                                          standing

U.S. District Court of the Eastern District of Wisconsin                  Active -     August 29, 1997
                                                                          good
                                                                          standing

U.S. District Court for the Western District of Wisconsin                 Active -     August 16, 2010
                                                                          good
                                                                          standing

U.S. District Court for the District of Arizona (PHV)                     Active -     October 5, 2016
                                                                          good
                                                                          standing

The Florida Bar (PHV)                                                     Active -     April 11, 2016
                                                                          good
                                                                          standing




                                                            2
   15405073v.2 / 9/25/2019 4:03 PM
